DETAILED ACTION
Remarks
The instant application having Application Number 17/218,160 filed on March 31, 2021 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated April, 21, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
Claims 15 and 17 objected to because of the following informalities:  claim 15 recites “signalling”.  Needs to be changed to “signaling”.  Claim 17 recites “signalled”.  Needs to be changed to “signaled”.  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “servers”, “miner”, “database”, “recording”, “second distributed ledger” recited in claims 2, 3, 9 and 20 respectively invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagle et al. (US Patent Publication No. 2019/0073152 A1, ‘Nagle’, hereafter) in view of Daniel (US Patent Publication No. 2021/0099299 A1).

Regarding claim 1. Nagle teaches a system for storing a record of operations performed on a plurality of databases in which data in each database is a duplicate of a portion of data in each other database of the plurality of databases (The deduplication process may use a hash function that generates a hash value based on the data block. The generated hash value may be compared with hash values of a deduplication map that identifies currently stored data blocks at the storage system. If the generated hash value matches with any of the hash values in the deduplication map, then the data block may be considered to be a copy or duplicate of another data block that is currently stored at the storage system. … The systems and methods described in the present disclosure may allow for increased storage efficiency in storage systems by allowing for the deduplication of data that was previously incapable of being deduplicated, Nagle [0022-0023]), the system comprising: 
a plurality of servers (various storage nodes, … a storage node may be referred to as a server.  Each storage node may be one or more storage servers (i.e., plurality of servers).  Figs. 2A-B discloses multiple storage nodes and internal storage coupled to each storage node, Nagle [0062], [0069], [0071]), each server comprising: 
a database of the plurality of databases (two storage controllers (e.g., 125a and 125b) provide storage services, such as a SCS) block storage array, a file server, an object server, a database, Nagle [0062], [0069].  The storage systems described above may be configured to support the storage, Nagle [0140]); and 
a blockchain of a first distributed ledger, the blockchain of the first distributed ledger comprising one or more records of operations performed on the database (In addition to supporting the storage and use of blockchain technologies, the storage systems described above may also support the storage and use of derivative items such as, for example, open source blockchains …, permissioned blockchains in which a certain number of trusted parties are allowed to access the block chain, blockchain products that enable developers to build their own distributed ledger projects, and others. …, blockchain technologies may be used in real estate transactions as blockchain based contracts whose use can eliminate the need for 3rd parties and enable self-executing actions when conditions are met. Likewise, universal health records can be created by aggregating and placing a person's health history onto a blockchain ledger for any healthcare provider, or permissioned health care providers, to access and update, Nagle [0140]); and 
Nagle does not teach
at least one miner, each miner comprising: a blockchain of a second distributed ledger, the blockchain of the second distributed ledger comprising a record of data indicating one or more records stored on the first distributed ledger;
However, Daniel teaches
at least one miner, each miner comprising: a blockchain of a second distributed ledger, the blockchain of the second distributed ledger comprising a record of data indicating one or more records stored on the first distributed ledger (generating a first new record for storage in the blockchain to transfer a predetermined quantity of cryptocurrency associated with the requester to be associated with the receiving component, the first new record being validated by the miner components; responsive to the validation of the first new record, communicating a request to the owning component to transfer the key to the receiving component; responsive to securely receiving the key at the receiving component and a validation of a second new record in the blockchain, the second new record associating the key with the receiving component, providing the requester with secure access to the key.  The second new record is validated by the miner components, Daniel [0006], [0009], [0032]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Nagle and Daniel before him/her, to modify Nagle with the teaching of Daniel’s expandable cryptographic key access.  One would have been motivated to do so for the benefit of providing access to a cryptographic key for a key requester, the key being associated with an owning secure computing component by a digitally signed record in a blockchain wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components (Daniel, Abstract).
Regarding claim 2. Nagle as modified teaches, wherein each server of the plurality of servers is configured to, in response to receiving a command to perform a database operation: 
indicate consent to perform the database operation (Nagle [0144]); 
determine, by applying a consensus mechanism, that each server of the plurality of servers consents to perform the database operation (Nagle [0144]); 
perform the database operation on the server's database (Nagle [0144]); and 
store a record of the performed database operation in the server's blockchain of a first distributed ledger (Nagle [0144]). 
Regarding claim 3. Nagle as modified teaches, wherein each miner is configured to: 
in response to an anchoring event: receive an anchor data indicating one or more records stored on the first distributed ledger (Daniel [0029]); 
complete a proof-of-work operation based on the anchor data (Daniel [0029]); and 
record, in the miner's blockchain of the second distributed ledger, a record based on the anchor data (Daniel [0029]). 
Regarding claim 4. Nagle teaches a method for recording operations performed on a plurality of databases, each database of the plurality of databases comprising a portion of data that is a duplicate of a portion of data in each other database of the plurality of databases (The deduplication process may use a hash function that generates a hash value based on the data block. The generated hash value may be compared with hash values of a deduplication map that identifies currently stored data blocks at the storage system. If the generated hash value matches with any of the hash values in the deduplication map, then the data block may be considered to be a copy or duplicate of another data block that is currently stored at the storage system. … The systems and methods described in the present disclosure may allow for increased storage efficiency in storage systems by allowing for the deduplication of data that was previously incapable of being deduplicated, Nagle [0022-0023]), the method comprising: 
Nagle does not teach
for each database of the plurality of databases, recording, in a first distributed ledger, one or more records indicating operations performed on the database; and recording, in a second distributed ledger, a record indicating the one or more records stored in the first distributed ledger.  
However, Daniel teaches
for each database of the plurality of databases, recording, in a first distributed ledger, one or more records indicating operations performed on the database; and recording, in a second distributed ledger, a record indicating the one or more records stored in the first distributed ledger (generating a first new record for storage in the blockchain to transfer a predetermined quantity of cryptocurrency associated with the requester to be associated with the receiving component, the first new record being validated by the miner components; responsive to the validation of the first new record, communicating a request to the owning component to transfer the key to the receiving component; responsive to securely receiving the key at the receiving component and a validation of a second new record in the blockchain, the second new record associating the key with the receiving component, providing the requester with secure access to the key.  The second new record is validated by the miner components, Daniel [0006], [0009], [0032]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Nagle and Daniel before him/her, to modify Nagle with the teaching of Daniel’s expandable cryptographic key access.  One would have been motivated to do so for the benefit of providing access to a cryptographic key for a key requester, the key being associated with an owning secure computing component by a digitally signed record in a blockchain wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components (Daniel, Abstract).
Regarding claims 5 and 6, the system steps of claims 3 and 2 substantially encompass the method recited in claims 5 and 6.  Therefore, claims 5 and 6 are rejected for at least the same reason as claims 3 and 2 above.
Regarding claim 7. Nagle as modified teaches, wherein the method is performed by components of a database system, wherein the components of the database system comprise a plurality of servers, each server of the plurality of servers associated with one database of the plurality of databases (Nagle [0140]).  
Regarding claim 8. Nagle as modified teaches, wherein the components of the database system further comprise at least one miner (Daniel [0029]). 
Regarding claim 9. the method steps of claim 6 substantially encompass the method recited in claim 9.  Therefore, claim 9 is rejected for at least the same reason as claim 6 above. 
Regarding claim 12. Nagle as modified teaches, wherein the consensus mechanism comprises the steps of: receiving, by the lead server, operation information indicating a database operation; producing, by the lead server, an indication of consent to perform the database operation on the lead server's database: and communicating, by the lead server, the indication of consent to one or more of the servers of the plurality of servers (Nagle [0144]). 
Regarding claim 14. Nagle as modified teaches in response to an anchoring event: receiving, by the at least one miner, an anchor data indicating one or more records stored on the first distributed ledger; completing, by the at least one miner, a proof-of-work operation based on the anchor data, and recording, by the at least one miner, in the miner's blockchain of the second distributed ledger, a record based on the anchor data (Nagle [0140], [0144]).
Regarding claim 16. Nagle as modified teaches, wherein the anchor data comprises hash values indicating operations performed on the plurality of databases (Nagle [0022], [0084], [0088-0089], [0140]).  
Regarding claim 17. Nagle as modified teaches, wherein: the anchoring event is signaled periodically based on a time interval; or the anchoring event is signaled based on a number of operations performed on the plurality of databases (Nagle [0022], [0084], [0088-0089], [0140]).  
Regarding claim 18. Nagle as modified teaches, wherein: the at least one miner comprises a plurality of miners; and each miner performs the steps of: in response to receiving a proof-of-work solution determined by another miner of the plurality of miners: determining whether the proof-of-work solution is valid; and in response to determining that the proof-of-work solution is valid, recording, in the miner's blockchain of the second distributed ledger, a record based on the anchor data (Nagle [0140], [0144]). 
Regarding claim 19. Nagle as modified teaches, wherein the consensus mechanism comprises the step of producing, for each database of the plurality of databases, an indication of consent to perform the database operation on the database of the plurality of databases (Nagle [0140], [0144]).
Regarding claim 20, although claim 20 directed to a device, it is similar in scope to claim 4.  The method steps of claim 4 substantially encompass the device recited in claim 20. Therefore; claim 20 is rejected for at least the same reason as claim 4 above.

Claims 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagle et al. (US Patent Publication No. 2019/0073152 A1, ‘Nagle’, hereafter) in view of Daniel (US Patent Publication No. 2021/0099299 A1) and further in view of Huang et al. (US Patent No. 7,421,578 B1, ‘Huang’, hereafter).

Regarding claim 10. Nagle and Daniel do not teach, further comprising: performing. by one server of the plurality of servers. a role of lead server in accordance with an election protocol. 
However, Huang teaches performing. by one server of the plurality of servers. a role of lead server in accordance with an election protocol (a dynamic key server election protocol is provided. The protocol herein runs before GDOI runs, choosing a key server for use with GDOI. … When one node is elected as leader node, all other nodes issue requests to the leader node for particular services, Huang, Col 5, line 39 – Col 6, line 5).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Nagle, Daniel and Huang before him/her, to further modify Nagle with the teaching of Huang’s method and apparatus for electing a leader node in a computer network.  One would have been motivated to do so for the benefit of providing Daniel a technique or process for a key server in a multicast group (Huang, Abstract and Col 1, lines 7-10).
Regarding claim 11. Nagle as modified teaches, wherein the election protocol defines an election of each server of the plurality of servers to the role of lead server in turn (Huang, Col 5, line 39 – Col 6, line 5). 
Regarding claim 15. Nagle as modified teaches, further comprising: 
performing, by one server of the plurality of servers, a role of lead server in accordance with an election protocol (Huang, Col 5, line 39 – Col 6, line 5); and 
signalling, by the lead server, the anchoring event to the at least one miner (Daniel [0029]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagle et al. (US Patent Publication No. 2019/0073152 A1, ‘Nagle’, hereafter) in view of Daniel (US Patent Publication No. 2021/0099299 A1) in view of Huang et al. (US Patent Publication No. 7,421,578 B1, ‘Huang’, hereafter) and further in view of Blake et al. (US Patent Publication No. 2019/0123895 A1, ‘Blake’, hereafter).

Regarding claim 13. Nagle, Daniel and Huang do not teach, further comprising the step of: determining, by the lead server, the indication of consent by cryptographically signing the operation information using a private cryptographic key of the lead server.  
However, Blake teaches further comprising the step of: determining, by the lead server, the indication of consent by cryptographically signing the operation information using a private cryptographic key of the lead server (Blake [0156-0159]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Nagle, Daniel, Huang and Blake before him/her, to further modify Nagle with the teaching of Blake’s method and apparatus for verifying a user transaction.  One would have been motivated to do so for the benefit of verifying a user transaction so as to permit the user transaction to be recorded at a blockchain node (Blake, Abstract and [0004]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168